Exhibit 10.2
 
[f8k030114ex10i_intelligent0.jpg]

INTELLIGENT LIVING, INC.
ADVISORY BOARD AGREEMENT


This ADVISORY BOARD AGREEMENT (this “Agreement”) is made as of January 5, 2014
(the “Effective Date”) by and between Intelligent Living, Inc., a
Nevada corporation (the “Company”), and James O’Mahony (“Consultant”).
 
RECITALS
 
The Company desires to retain Consultant as a member of its Advisory Board, and
Consultant is willing to serve on the Company’s Advisory Board pursuant to the
terms of this Agreement.
 
NOW, THEREFORE, Consultant and the Company agree as follows:
 
1.   Description of Services.  The Company hereby retains Consultant as a member
of its Advisory Board.  Consultant hereby agrees to act in such capacity and to
assist the Company as both parties may, from time to time, see fit
(collectively, the “Services”).  The Consultant will make himself available to
all senior management members of the Company on an as-needed basis, up to 8
hours per month of advice and counsel on user interface, interaction design, and
visual design.  The Consultant agrees to use reasonable efforts to attend all
Advisory Board meetings.
 
2.   Term.  This Agreement will become effective as of the Effective Date and
will continue for a period no less than 36 months or until terminated.  Either
party may terminate this Agreement, for any reason or no reason, upon thirty
(30) days written notice to the other party.  Notwithstanding the foregoing,
Company may terminate this Agreement immediately upon providing written notice
to Consultant if Consultant materially breaches this Agreement.
 
3.   Compensation.
 
(a)   Equity Incentive.  The Company agrees to recommend to the Company’s Board
of Directors that the Company grant Consultant Fifteen Million (15,000,000)
shares of the Company’s common stock (the “Shares”).  All of the Consultant’s
rights, entitlements and obligations with respect to the Shares will be
determined in accordance with the terms of the related Stock Option or
Restricted Stock Purchase Agreement attached hereto as Exhibit A (the “Stock
Agreement”).  The Shares will vest according to the schedule and terms included
as part of the Stock Agreement.
 
 
Advisory Board Agreement- James O’Mahony

--------------------------------------------------------------------------------

 
 
4.   Expenses.  The Company will reimburse Consultant for any reasonable
pre-approved expenses incurred by Consultant in the course of rendering the
Services.  Requests for reimbursement will be in a form acceptable to the
Company and will include appropriate documentation substantiating the expenses.
 
5.   Relationship of Parties.
 
(a)   Independent Contractor.  Consultant is an independent contractor and is
not an agent or employee of, and has no authority to bind, the Company by
contract or otherwise.
 
(b)   Employment Taxes and Benefits.  Consultant will report as self-employment
income all compensation received by Consultant pursuant to this
Agreement.  Consultant will indemnify the Company and hold it harmless from and
against all claims, damages, losses and expenses, including reasonable fees and
expenses of attorneys and other professionals, relating to any obligation
imposed by law on the Company to pay any withholding taxes, social security,
unemployment or disability insurance, or similar items in connection with
compensation received by Consultant pursuant to this Agreement.  Consultant will
not be entitled to receive any vacation or illness payments, or to participate
in any plans, arrangements, or distributions by the Company pertaining to any
bonus, stock option, profit sharing, insurance or similar benefits for the
Company’s employees.
 
6.   Disclosure of Inventions.  Consultant will use his or her best efforts to
disclose in confidence to the Company all designs, discoveries, inventions,
products, computer software programs, improvements, developments, drawings,
notes, documents, information, documentation, original works of authorship,
formulas, processes, compositions of matter, databases, mask works and trade
secrets, techniques, know-how, algorithms, technical and business plans,
specifications, hardware, circuits, databases, user interfaces, and other
materials or innovations of any kind that Consultant may make, conceive, develop
or reduce to practice, either alone or jointly with others, in connection with
performing Services or that result from or are related to such Services whether
or not they are eligible for patent, copyright, mask work, trade secret,
trademark or other legal protection (the “Inventions”).
 
7.   Work for Hire; Assignment of Inventions.  Consultant acknowledges and
agrees that any copyrightable works prepared by Consultant within the scope of
the performance of the Services are “works for hire” under the Copyright Act and
that the Company will be considered the author and owner of such copyrightable
works.  Consultant agrees that all Inventions will be the sole and exclusive
property of the Company and are hereby irrevocably assigned by Consultant to the
Company.  Consultant hereby irrevocably transfers and assigns to the Company (i)
all worldwide patents, patent applications, copyrights, mask works, trade
secrets, and other intellectual property rights, including but not limited to
rights in databases, in any Inventions, along with any registrations of or
applications to register such rights; and (ii) any and all “Moral Rights” (as
defined below) that Consultant may have in or with respect to any
Inventions.  Consultant also hereby forever waives and agrees never to assert
any and all Moral Rights Consultant may have in or with respect to any
Inventions, even after termination of Consultant’s work on behalf of the
Company.  “Moral Rights” mean any rights to claim authorship of or credit on
Inventions, to object to or prevent the modification or destruction of any
Inventions, or to withdraw from circulation or control the publication or
distribution of any Inventions, and any similar right, existing under judicial
or statutory law of any country or subdivision thereof in the world, or under
any treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right.”
 
 
ILIV Advisory Board Agreement.     2

--------------------------------------------------------------------------------

 
 
8.   Related Rights.  To the extent that Consultant owns or controls (presently
or in the future) any patent rights, copyright rights, mask work rights, trade
secret rights, or any other intellectual property or proprietary rights
(collectively, “Related Rights”) and he uses such Related Rights in the scope of
performing the Services, discloses them to the Company or incorporates them into
any Company product or service, Consultant hereby grants to the Company a
non-exclusive, royalty-free, irrevocable, worldwide license to make, have made,
use, offer to sell, sell, import, copy, modify, create derivative works based
upon, distribute, sublicense, display, perform and transmit any products,
software, hardware, methods or materials of any kind that are covered by such
Related Rights, to the extent necessary to enable the Company to exercise all of
the rights assigned to the Company under this Agreement.
 
9.   Assistance.  Consultant agrees to assist and cooperate with the Company in
all respects to obtain and enforce patents, copyrights, mask work rights, trade
secret rights and other legal protections for the Company’s Inventions in any
and all countries.  Consultant will execute any documents that the Company may
reasonably request and take such further acts reasonably requested by the
Company to enable the Company to acquire, transfer, maintain, perfect and
enforce such patents, copyrights, mask work rights, trade secrets and other
legal protections for the Inventions. Consultant’s obligations under this
paragraph will continue beyond the termination of the consultancy with the
Company, provided that the Company will compensate Consultant at a reasonable
rate after such termination for time or expenses actually spent by Consultant at
the Company’s request on such assistance.  Consultant appoints the Secretary of
the Company as his attorney-in-fact to execute documents on his behalf for this
purpose.
 
10.          Proprietary Information.  Consultant understands that Consultant’s
service relationship with the Company creates a relationship of confidence and
trust with respect to any information of a confidential or secret nature that
may be disclosed to Consultant by the Company or a third party that relates to
the business of the Company or to the business of any parent, subsidiary,
affiliate, customer or supplier of the Company or any other party with whom the
Company agrees to hold information of such party in confidence (the “Proprietary
Information”).  Such Proprietary Information includes, but is not limited to,
Inventions, marketing plans, product plans, business strategies, financial
information, forecasts, personnel information, customer lists and data, and
domain names.  Proprietary Information will not include information which: (i)
is now, or hereafter becomes, through no act or failure to act on the part of
Consultant, generally known or available to the public; (ii) was acquired by
Consultant before receiving such information from Company and without
restriction as to use or disclosure; (iii) is rightfully furnished to Consultant
by a third party without restriction as to use or disclosure; or (iv) is
independently developed by Consultant without use or access to the Proprietary
Information.
 
 
ILIV Advisory Board Agreement.     3

--------------------------------------------------------------------------------

 
 
11.          Confidentiality.  At all times, both during Consultant’s engagement
and after its termination, Consultant will keep and hold all such Proprietary
Information in strict confidence and trust.  Consultant will not use or disclose
any Proprietary Information without the prior written consent of the Company,
except as may be necessary to perform Consultant’s duties as a consultant for
the Company for the benefit of the Company.  Upon termination of this Agreement,
Consultant will promptly deliver to the Company all documents and materials of
any nature pertaining to Consultant’s work with the Company or the Proprietary
Information.  Consultant will not take or retain any documents or materials or
copies thereof containing any Proprietary Information upon the termination of
this Agreement.
 
12.          Covenants.
 
(a)   Competitive Activities.  Consultant will not during the term of this
Agreement, directly or indirectly, in any individual or representative capacity,
engage or participate in, provide services to, or assist in any manner, any
business or third party that is competitive with the types and kind of business
being conducted by the Company within the braingames space specifically Lumosity
or other companies within the same arena.  The business of the Company is
providing brain games and mental fitness products online through the use of
gaming as the delivery medium.
 
(b)   No Breach of Prior or Current Agreement.  Consultant represents that in
executing this Agreement, performing the Services, and complying with the terms
of this Agreement, he or she will not breach any (i) invention assignment,
proprietary information, confidentiality, employment, noncompetition, or other
agreement with any current or former employer or other party or (ii) formal or
informal policies, rules, or regulations of any current or former employer or
other party.  Consultant represents that Consultant has no pre-existing
obligations or commitments (and will not assume or otherwise undertake any
obligations or commitments) that would hinder Consultant’s performance of its
obligations under this Agreement.  If Consultant is employed by a university,
college, or other educational institution, Consultant shall notify such
educational institution of the execution of this Agreement and seek its approval
of the terms herein.  Consultant shall notify the Company promptly upon receipt
of notice from the educational institution, or upon otherwise becoming aware,
that it will not approve the Consultant’s performance under this Agreement.
 
(c)   Third Party Resources.  The Services performed hereunder will not be
conducted on time that is required to be devoted to any third party.  Consultant
will not use the funding, resources, employees, equipment, computers, software
programs, supplies, or facilities of any third party to perform the Services and
shall not perform the Services in any manner that would give any third party
rights to the product of such work.  If Consultant is employed by a university,
college, or other educational institution, Consultant will not allow any
students of such institution to perform, or assist him with performing, the
Services.  Consultant will not bring to the Company or use in the performance of
his or her duties for the Company any documents, materials, information or
intangibles of a current or former employer or third party that are not
generally available to the public or have not been legally transferred to the
Company.  Consultant will not disclose to the Company any information that the
Consultant is obligated to keep secret pursuant to an existing confidentiality
agreement with a third party.
 
 
ILIV Advisory Board Agreement.     4

--------------------------------------------------------------------------------

 
 
(d)   Infringement.  During Consultant’s performance of the Services, Consultant
will not knowingly take any action which would infringe, misappropriate or
violate any patent rights, copyright rights, mask work rights, trade secret
rights or any other intellectual property or proprietary rights of a third
party;
 
(e)   Injury to Person or Property.   Consultant will act responsibly at all
times and use his best efforts to not take any action or perform any Services
which would result in:  (i) any bodily injury, sickness, disease or death; or
(ii) any injury or destruction to tangible or intangible property (including
computer programs and data) or any loss of use resulting therefrom.
 
(f)   Compliance with Laws.  Consultant will use his best efforts not to violate
any statute, ordinance, rules or regulations of the U.S. and other countries,
including all relevant export laws and regulations of the U.S. and other
governments.
 
13.          Limitation of Liability.  IN NO EVENT SHALL THE COMPANY BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND IN
CONNECTION WITH THIS AGREEMENT, EVEN IF THE COMPANY HAS BEEN INFORMED IN ADVANCE
OF THE POSSIBILITY OF SUCH DAMAGES.
 
14.          Notification.  Consultant hereby authorizes the Company to notify
Consultant’s actual or future employers or other third parties who utilize
Consultant’s services as a contractor of the terms of this Agreement and
Consultant’s responsibilities hereunder.
 
15.          Non-Solicitation of Employees/Consultants.  During the term of this
Agreement and for a period of one (1) year thereafter, Consultant will not
directly or indirectly solicit away employees or consultants of the Company for
Consultant’s own benefit or for the benefit of any other person or entity.
 
16.          Non-Solicitation of Suppliers/Customers.  During the term of this
Agreement and after the termination of this relationship, Consultant will not
directly or indirectly solicit or take away suppliers or customers of the
Company if the identity of the supplier or customer or information about the
supplier or customer relationship is a trade secret or is otherwise deemed
confidential information within the meaning of California law.
 
17.          Survival of Obligations.  The provisions of Sections 5(b), 6, 7, 8,
9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 will survive any expiration or
termination of this Agreement.
 
18.          General Provisions.
 
(a)   Injunctive Relief.  Consultant understands that in the event of a breach
or threatened breach of this Agreement by Consultant, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief to enforce
this Agreement.
 
 
ILIV Advisory Board Agreement.     5

--------------------------------------------------------------------------------

 
 
(b)   Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its laws pertaining to conflict of laws.  If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties
hereto.  If such clause or provision cannot be so enforced, such provision shall
be stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.
 
(c)   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
 
(d)   Titles and Headings.  The titles, captions and headings of this Agreement
are included for ease of reference only and will be disregarded in interpreting
or construing this Agreement.  Unless otherwise specifically stated, all
references herein to “sections” and “exhibits” will mean “sections” and
“exhibits” to this Agreement.
 
(e)   Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.
 
(f)   Amendment and Waivers.  This Agreement may be amended only by a written
agreement executed by each of the parties hereto.  No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought.  Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns.  No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance.  No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.
 
(g)   Successors and Assigns; Assignment.  Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Company may assign any of its rights and obligations under
this Agreement.  No other party to this Agreement may assign, whether
voluntarily or by operation of law, any of its rights and obligations under this
Agreement, except with the prior written consent of the Company.
 
(h)   Further Assurances.  The parties agree to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of this Agreement.
 
 
ILIV Advisory Board Agreement.     6

--------------------------------------------------------------------------------

 
 
(i)   No Duty to Employ or Continue Services.  Consultant understands that this
Agreement does not constitute a contract of employment or obligate the Company
to utilize Consultant’s services for any stated period of time.  Consultant
understands that Consultant’s relationship with the Company can be terminated
for any reason or for no reason at any time by either the Company or Consultant
with ten (10) days’ written notice, or immediately by Company for Consultant’s
material breach of this Agreement.  Consultant acknowledges that any statements
or representations to the contrary are ineffective, unless put into a writing
signed by the Company.
 
(j)   Notices.  Any notice required or permitted hereunder will be given in
writing and will be deemed effectively given as follows:  (a) upon personal
delivery; (b) three days after deposit in the United States mail by certified or
registered mail (return receipt requested); (c) one business day after its
deposit with any return receipt express courier (prepaid); or (d) one business
day after transmission by telecopier, addressed to the other party at its
address (or facsimile number, in the case of transmission by telecopier) as
shown below its signature to this Agreement, or to such other address as such
party may designate in writing from time to time to the other party.
 
This Agreement shall be effective as of the first day Consultant performs
Services for the Company, which is March 1, 2014.
 
[Remainder of Page Intentionally Left Blank]
 
 
ILIV Advisory Board Agreement.     7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

COMPANY   CONSULTANT           By:  /s/ L. Joshua Eikov   /s/ James O’Mahony    
    (Signature)   Name:    L. Joshua Eikov             Name: James O’Mahony  
Title: CSO/Board Member      

 
[SIGNATURE PAGE TO ADVISORY BOARD CONSULTING AGREEMENT]
 
 
ILIV Advisory Board Agreement

--------------------------------------------------------------------------------